 329 NLRB No. 86NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Yukon Kuskokwim Health Corporation and Interna-tional Brotherhood of Teamsters, Local 959,AFLŒCIO.  Case 19ŒCAŒ26663October 29, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOX ANDBRAMEPursuant to a charge filed on September 3, 1999, theGeneral Counsel of the National Labor Relations Boardissued a complaint on September 9, 1999, alleging that
the Respondent has violated Section 8(a)(5) and (1) of
the National Labor Relations Act by refusing the Union™s
request to bargain following the Union™s certification in
Case 19ŒRCŒ13271.  (Official notice is taken of the ﬁre-cordﬂ in the representation proceeding as defined in theBoard™s Rules and Regulations, Secs. 102.68 and102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer admitting in part and deny-ing in part the allegations in the complaint.On September 30, 1999, the General Counsel filed aMotion for Summary Judgment.  On October 1, 1999, theBoard issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the motion
should not be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on thebasis of its contention, raised and rejected in the under-lying representation proceeding, that the Board cannotand should not assert jurisdiction over the Respondent
because it is exempt from coverage under Section 2(2) of
the Act as it is a public employer operated by federally
recognized sovereign Native Alaskan tribes.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  Wetherefore find that the Respondent has not raised anyrepresentation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a State ofAlaska nonprofit corporation, with an office and place ofbusiness in Bethel, Alaska, has been engaged in the busi-ness of operating an acute care hospital.  During the 12-month period preceding issuance of the complaint, a rep-resentative period, the Respondent, in conducting itsbusiness operations described above, derived gross reve-nues in excess of $250,000, and purchased and caused tobe transferred and delivered to its facilities within theState of Alaska goods and materials valued at more than$5000 which originated directly from points outside theState of Alaska.  We find that the Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act and that the Union is alabor organization within the meaning of Section 2(5) of
the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the mail ballot election held between No-vember 13 and December 3, 1996, the Union was certi-fied on August 6, 1999, as the exclusive collective-bargaining representative of the employees in the fol-lowing appropriate unit:All registered nurses and licensed practical nurses em-ployed by the Employer at its Bethel, Alaska, facility;but excluding all certified nurse anesthetists, advanced
nurse practitioners, federal employees working on in-terpersonal agreements (IPAs) or memoranda ofagreement (MOAs), guards and supervisors as definedby the Act, and all other employees.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince about August 11, 1999, the Union has requestedthe Respondent to bargain, and, since about September 1,1999, the Respondent has refused.  We find that this re-fusal constitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after September 1, 1999, to bargainwith the Union as the exclusive collective-bargainingrepresentative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if an DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2understanding is reached, to embody the understandingin a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Yukon Kuskokwim Health Corporation,Bethel, Alaska, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Refusing to bargain with International Brotherhoodof Teamsters, Local 959, AFLŒCIO as the exclusive bar-gaining representative of the employees in the bargainingunit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment and, ifan understanding is reached, embody the understanding
in a signed agreement:All registered nurses and licensed practical nurses em-ployed by the Employer at its Bethel, Alaska, facility;but excluding all certified nurse anesthetists, advanced
nurse practitioners, federal employees working on in-terpersonal agreements (IPAs) or memoranda ofagreement (MOAs), guards and supervisors as definedby the Act, and all other employees.(b) Within 14 days after service by the Region, post atits facility in Bethel, Alaska, copies of the attached no-tice marked ﬁAppendix.ﬂ1  Copies of the notice, on formsprovided by the Regional Director for Region 19 afterbeing signed by the Respondent™s authorized representa-tive, shall be posted by the Respondent and maintainedfor 60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted.  Reasonable steps shall be taken by the Respon-dent to ensure that the notices are not altered, defaced, or                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂcovered by any other material.  In the event that, duringthe pendency of these proceedings, the Respondent hasgone out of business or closed the facility involved inthese proceedings, the Respondent shall duplicate and
mail, at its own expense, a copy of the notice to all cur-rent employees and former employees employed by theRespondent at any time since September 1, 1999.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.  October 29, 1999    John C. Truesdale,                      ChairmanSarah M. Fox,                                 MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with InternationalBrotherhood of Teamsters, Local 959, AFLŒCIO as theexclusive representative of the employees in the bar-gaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All registered nurses and licensed practical nurses em-ployed by us at our Bethel, Alaska, facility; but ex-cluding all certified nurse anesthetists, advanced nursepractitioners, federal employees working on interper-sonal agreements (IPAs) or memoranda of agreement(MOAs), guards and supervisors as defined by the Act,and all other employees.YUKON KUSKOKWIM HEALTH CORPORATION